UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-1183



MICHAEL H. MCGEE,

                                             Plaintiff - Appellant,

          versus


JANET RENO, US Attorney General, and her
successors, in their official capacity as
Attorney General of the United States; LOUIS
B. FREEH, and his successors, in their offi-
cial capacity as the Director of the Federal
Bureau of Investigation; CHARLES ROSSOTTI, and
his successors, in their official capacity as
United States Commissioner of Internal Reve-
nue; LEONIDAS R. MECHAM, and his successors,
in their official capacity as Director of the
Administrative Office of the United States
Courts; JAMES B. HUNT, JR., Governor, and his
successors, in their official capacity as
Governor of the State of North Carolina; MIKE
EASLEY, Attorney General, and his successors,
in their official capacity as North Carolina
Attorney General; BRYAN E. BEATTY, and his
successors, in their official capacity as
Director of the North Carolina State Bureau of
Investigation; J. THOMAS LUNSFORD, and his
successors, in their official capacity as
Executive Director of the North Carolina State
Bar; THOMAS W. ROSS, and his successors, in
their official capacity as executive Director
of the North Carolina Medical Board; DARREL
STEPHENS, and his successors, in their offi-
cial capacity as Chief, Charlotte-Mecklenburg
Police Department; JIM PENDERGRAPH, and his
successors, in their official capacity as
Sheriff of Mecklenburg County,

                                            Defendants - Appellees,
          and


GEORGE B. TENET, and his successors, in their
official capacity as Director of the United
States Central Intelligence Agency; ANDREW W.
WATRY, and his successors, in their official
capacity as Executive Director of the North
Carolina Medical Board,

                                                        Defendants.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-00-452-3-MU)


Submitted:   June 29, 2001                 Decided:   July 13, 2001


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael H. McGee, Appellant Pro Se. James Michael Sullivan, Assis-
tant United States Attorney, Charlotte, North Carolina; Gilbert
Steven Rothenberg, Annette Marie Wietecha, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C.; Staci Tolliver Meyer, Assistant
Attorney General, Raleigh, North Carolina; Aldert Root Edmonson,
NORTH CAROLINA STATE BAR, Raleigh, North Carolina; Scott Douglas
MacLatchie, WOMBLE, CARLYLE, SANDRIDGE & RICE, Charlotte, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Michael H. McGee appeals the district court’s orders dismiss-

ing his civil action pursuant to Fed. R. Civ. P. 12(b)(6).    We have

reviewed the record and the district court’s orders and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See McGee v. Reno, No. CA-00-452-3-MU (W.D.N.C.

Jan. 5 & Feb. 1, 2001).   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                             AFFIRMED




                                  3